316 S.W.3d 474 (2010)
Amanda SHIRKEY, Personal Representative of the Estate of Stacy K. Shirkey, Appellant,
v.
GUARANTEE TRUST LIFE INSURANCE COMPANY, Respondent.
No. WD 71543.
Missouri Court of Appeals, Western District.
May 11, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 29, 2010.
Motion for Rehearing En Banc Denied June 29, 2010.
Application for Transfer Denied August 31, 2010.
Robert L. Shirkey, Dennis Owens and Jonathan Sternberg, Kansas City, MO, for Appellant.
Dennis D. Palmer and Anthony W. Bonuchi, Kansas City, MO, for Respondent.
Before Division I: KAREN KING MITCHELL, Presiding Judge, and LISA WHITE HARDWICK and CYNTHIA L. MARTIN, Judges.
Prior report: 258 S.W.3d 885.

Order
PER CURIAM:
This is a vexatious refusal case in which the Circuit Court of Jackson County, the *475 Honorable Jay A. Daugherty presiding, found that the plaintiff failed to meet his burden in that he did not prove that the defendant-insurer lacked a reasonable cause or excuse to deny his claim. We hold that the circuit court's judgment is not against the weight of the evidence and that the court did not misapply the law. Accordingly, we affirm. Rule 84.16(b)(1).